Case 2:20-cv-10731-DMG-MRW Document 15 Filed 03/16/21 Page 1 of 1 Page ID #:61




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES - GENERAL

 Case No.      CV 20-10731-DMG (MRWx)                                       Date     March 16, 2021

 Title Anne Wightman v. Beanfields PBC


 Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                Kane Tien                                                     Not Reported
               Deputy Clerk                                                   Court Reporter

     Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
               Not Present                                                    Not Present

 Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE: DISMISSAL FOR
              LACK OF PROSECUTION

         On March 9, 2021, the Court ordered Plaintiff to file a proof of service as to Defendant forthwith.
 [Doc. # 14.] One week has passed and no proof of service was file on the docket. Accordingly, the Court,
 on its own motion, orders Plaintiff to show cause in writing on or before March 23, 2021 why this action
 should not be dismissed for lack of prosecution.

         No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
 submitted upon the filing of a written response on or before the date upon which a response by Plaintiff is
 due. This action will be dismissed if a written response demonstrating good cause is not filed by the date
 indicated above.




 CV-90                                 CIVIL MINUTES - GENERAL                     Initials of Deputy Clerk KT
